Clinton, J.
The sheriff has no right to appoint deputies without the approval of the District Judge.
2. Where the sheriff appoints the agent of the plaintiff in a suit as his deputy, to execute the writ in said suit, the proceeding is irregular, illegal and void.
3. Where plaintiff’s agent, having been appointed deputy and obtained a writ of provisional seizure, which he carries in his pocket for eighteen days, and then seizes defendant’s property, the seizure will be set aside, and damages, actual and exemplary, will be decreed against plaintiffs; a conservator}' writ cannot be sued out in anticipation of its being needed.